 



Exhibit 10
FIRST AMENDMENT AGREEMENT
     This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 31st
day of January, 2006 among:
     (a) THE J. M. SMUCKER COMPANY, an Ohio corporation (“US Borrower”);
     (b) SMUCKER FOODS OF CANADA CO., a Nova Scotia corporation (successor by
amalgamation to J. M. Smucker (Canada) Inc.) (“Canadian Borrower” and, together
with US Borrower, collectively, “Borrowers” and, individually, each a
“Borrower”);
     (c) the Lenders, as defined in the Credit Agreement, as hereinafter
defined;
     (d) KEYBANK NATIONAL ASSOCIATION, as the lead arranger and administrative
agent for the Lenders under the Credit Agreement (“Agent”); and
     (e) BANK OF MONTREAL, as the Canadian funding agent and syndication agent
under the Credit Agreement.
     WHEREAS, Borrowers, Lenders and Agent are parties to that certain Credit
Agreement, dated as of June 18, 2004, that provides, among other things, for
loans and letters of credit aggregating One Hundred Eighty Million Dollars
($180,000,000), all upon certain terms and conditions (as the same may from time
to time be amended, restated or otherwise modified, the “Credit Agreement”);
     WHEREAS, Borrowers, Agent and the Lenders desire to amend the Credit
Agreement to modify certain provisions thereof and add certain provisions
thereto;
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Agreement.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, Borrowers, Agent and the
Lenders agree as follows:
     1.   Amendment to Introduction. The Credit Agreement is hereby amended to
delete its introductory paragraph therefrom and to insert in place thereof the
following:
     This CREDIT AGREEMENT (as the same may from time to time be amended,
restated or otherwise modified, this “Agreement”) is made effective as of the
18th day of June, 2004 among:
     (a) THE J. M. SMUCKER COMPANY, an Ohio corporation (“US Borrower”);

 



--------------------------------------------------------------------------------



 



     (b) SMUCKER FOODS OF CANADA CO., a Nova Scotia corporation (successor by
amalgamation to J. M. Smucker (Canada) Inc.) (“Canadian Borrower” and, together
with US Borrower, collectively, “Borrowers” and, individually, each a
“Borrower”);
     (c) the lenders listed on Schedule 1 hereto and each other Eligible
Transferee, as hereinafter defined, that becomes a party hereto pursuant to
Section 10.10 hereof (collectively, the “Lenders” and, individually, each a
“Lender”);
     (d) KEYBANK NATIONAL ASSOCIATION, as the lead arranger and administrative
agent for the Lenders under this Agreement (“Agent”); and
     (e) BANK OF MONTREAL, as the Canadian funding agent and syndication agent
under this Agreement (the “Canadian Funding Agent”).
     2.   Amendment to Definitions. Article I of the Credit Agreement is hereby
amended to delete the definitions of “Applicable Facility Fee Rate”, “Applicable
Margin” and “Commitment Period” therefrom and to insert in place thereof,
respectively, the following:
“Applicable Facility Fee Rate” shall mean:
     (a) for any date prior to the First Amendment Effective Date, the
Applicable Facility Fee Rate in effect prior to the First Amendment Effective
Date;
     (b) effective on the First Amendment Effective Date through March 31, 2006,
seven and one-half (7.50) basis points; and
     (c) commencing April 1, 2006 and thereafter, the number of basis points set
forth in the following matrix, based upon the result of the computation of the
Leverage Ratio:

          Leverage Ratio   Applicable Facility Fee Rate
Greater than 2.50 to 1.00
    15.00  
Greater than 2.00 to 1.00 but less than or equal to 2.50 to 1.00
    12.50  
Greater than 1.50 to 1.00 but less than or equal to 2.00 to 1.00
    10.00  
Greater than 1.00 to 1.00 but less than or equal to 1.50 to 1.00
    7.50  
Less than or equal to 1.00 to 1.00
    5.00  

The Applicable Facility Fee Rate shall change on April 1, 2006, based on the
January 31, 2006 Consolidated financial statements of US Borrower for the most
recently completed four fiscal quarters, and thereafter changes to the
Applicable Facility Fee Rate shall be

2



--------------------------------------------------------------------------------



 



effective on the first day of each month following the date upon which Agent
received, or, if earlier, Agent should have received, pursuant to Section 5.3(a)
or (b) hereof, the financial statements of the Companies. The above matrix does
not modify or waive, in any respect, the rights of Agent and the Lenders to
charge the Default Rate, or the rights and remedies of Agent and the Lenders
pursuant to Articles VII and VIII hereof. Notwithstanding anything herein to the
contrary, during any period when US Borrower shall have failed to timely deliver
the financial statements pursuant to Section 5.3(a) or (b) hereof, or the
Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as the
appropriate financial statements and Compliance Certificate are delivered, at
the option of the Required Lenders, the Applicable Facility Fee Rate shall be
the highest rate per annum indicated in the above pricing grid regardless of the
Leverage Ratio at such time.
“Applicable Margin” shall mean:
     (a) for any date prior to the First Amendment Effective Date, the
Applicable Margin in effect prior to the First Amendment Effective Date;
     (b) effective on the First Amendment Effective Date through March 31, 2006,
twenty-two and one-half (22.50) basis points; and
     (c) commencing April 1, 2006 and thereafter, the number of basis points set
forth in the following matrix, based upon the result of the computation of the
Leverage Ratio:

          Leverage Ratio   Applicable Margin
Greater than 2.50 to 1.00
    60.00  
Greater than 2.00 to 1.00 but less than or equal to 2.50 to 1.00
    50.00  
Greater than 1.50 to 1.00 but less than or equal to 2.00 to 1.00
    30.00  
Greater than 1.00 to 1.00 but less than or equal to 1.50 to 1.00
    22.50  
Less than or equal to 1.00 to 1.00
    20.00  

The Applicable Margin shall change on April 1, 2006, based on the January 31,
2006 Consolidated financial statements of US Borrower for the most recently
completed four fiscal quarters, and thereafter changes to the Applicable Margin
shall be effective on the first day of each month following the date upon which
Agent received, or, if earlier, Agent should have received, pursuant to
Section 5.3(a) or (b) hereof, the financial statements of the Companies. The
above matrix does not modify or waive, in any respect, the rights of Agent and
the Lenders to charge the Default Rate, or the rights and remedies of Agent and
the Lenders pursuant to Articles VII and VIII hereof. Notwithstanding anything
herein to the contrary, during any period when US Borrower shall have failed to
timely deliver the financial statements pursuant to Section 5.3(a) or

3



--------------------------------------------------------------------------------



 



(b) hereof, or the Compliance Certificate pursuant to Section 5.3(c) hereof,
until such time as the appropriate financial statements and Compliance
Certificate are delivered, at the option of the Required Lenders, the Applicable
Margin shall be the highest rate per annum indicated in the above pricing grid
regardless of the Leverage Ratio at such time.
     “Commitment Period” shall mean the period from the Closing Date to
January 30, 2011, or such earlier date on which the Commitment shall have been
terminated pursuant to Article VIII hereof.
     3.   Addition to Definitions. Article I of the Credit Agreement is hereby
amended to add the following new definitions thereto:
     “First Amendment Effective Date” shall mean January 31, 2006.
     “Patriot Act” shall mean Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.
     4.   Deletion of Utilization Fee. Section 2.9 of the Credit Agreement is
hereby amended to delete subsection (b) therefrom and to insert in place thereof
the following:
     (b) [Reserved.]
     5.   Addition to Compliance with Laws. Section 6.3 of the Credit Agreement
is hereby amended to add the following new subsections (d), (e) and (f) at the
end thereto:
     (d) has ensured that no Person who owns a controlling interest in or
otherwise controls a Company is (i) listed on the Specially Designated Nationals
and Blocked Person List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, or any other similar lists maintained by
OFAC pursuant to any authorizing statute, executive order or regulation, or
(ii) a Person designated under Section 1(b), (c) or (d) of Executive Order
No. 13224 (September 23, 2001), any related enabling legislation or any other
similar executive orders;
     (e) is in compliance with all applicable Bank Secrecy Act and anti-money
laundering laws and regulations; and
     (f) is in compliance, in all material respects, with the Patriot Act.
     6.   Addition to Miscellaneous. Article X of the Credit Agreement is hereby
amended to add the following new Section 10.20 at the end thereof:
     Section 10.20. Patriot Act Notice. Each Lender and Agent (for itself and
not on behalf of any other party) hereby notifies the Credit Parties that,
pursuant to the requirements of the Patriot Act, such Lender and Agent are
required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name

4



--------------------------------------------------------------------------------



 



and address of the Credit Parties and other information that will allow such
Lender or Agent, as applicable, to identify the Credit Parties in accordance
with the Patriot Act. Borrowers shall provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by Agent or a Lender in order to assist Agent or such Lender in maintaining
compliance with the Patriot Act.
     7.   Amendment to Schedules. The Credit Agreement is hereby amended to
delete Schedule 1 (Commitment of Lenders) therefrom, and to insert in place
thereof, a new Schedule 1 in the form of Schedule 1 attached hereto.
     8.   Closing Deliveries. Concurrently with the execution of this Amendment,
Borrowers shall:
     (a) deliver to Agent, for delivery to each Lender that has requested a
replacement Note, a replacement Note in the amounts specified in Schedule 1 to
the Credit Agreement;
     (b) cause each Guarantor of Payment to execute the attached Acknowledgment
and Agreement; and
     (c) pay all legal fees and expenses of Agent in connection with this
Amendment.
     9.   Representations and Warranties. Each Borrower hereby represents and
warrants to Agent and the Lenders that (a) such Borrower has the legal power and
authority to execute and deliver this Amendment; (b) the officers executing this
Amendment have been duly authorized to execute and deliver the same and bind
such Borrower with respect to the provisions hereof; (c) the execution and
delivery hereof by such Borrower and the performance and observance by such
Borrower of the provisions hereof do not violate or conflict with the
organizational agreements of such Borrower or any law applicable to such
Borrower or result in a breach of any provision of or constitute a default under
any other agreement, instrument or document binding upon or enforceable against
such Borrower; (d) no Default or Event of Default exists under the Credit
Agreement, nor will any occur immediately after the execution and delivery of
this Amendment or by the performance or observance of any provision hereof;
(e) such Borrower is not aware of any claim or offset against, or defense or
counterclaim to, such Borrower’s obligations or liabilities under the Credit
Agreement or any Related Writing; and (f) this Amendment constitutes a valid and
binding obligation of Borrower in every respect, enforceable in accordance with
its terms.
     10.   References to Credit Agreement. Each reference that is made in the
Credit Agreement or any Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Related Writing.
     11.   Waiver. Each Borrower, by signing below, hereby waives and releases
Agent and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and

5



--------------------------------------------------------------------------------



 



subsidiaries, from any and all claims, offsets, defenses and counterclaims of
which such Borrower is aware, such waiver and release being with full knowledge
and understanding of the circumstances and effect thereof and after having
consulted legal counsel with respect thereto.
     12.   Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     13.   Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     14.   Severability. Any term or provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     15.   Governing Law. The rights and obligations of all parties hereto shall
be governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.
[Remainder of page intentionally left blank.]

6



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. BORROWERS, THE LENDERS AND AGENT, TO THE EXTENT
PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
BORROWERS, THE LENDERS AND AGENT, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first set forth above.

             
Address:
  One Strawberry Lane   THE J. M. SMUCKER COMPANY    
 
  Orrville, Ohio 44667        
 
  Attention: Treasurer   /s/ Mark R. Belgya    
 
           
 
      BY MARK R. BELGYA    
 
      Treasurer    
 
           
Address:
  One Strawberry Lane   SMUCKER FOODS OF CANADA CO.    
 
  Orrville, Ohio 44667        
 
  Attention: Treasurer   /s/ Mark R. Belgya    
 
           
 
      BY MARK R. BELGYA    
 
      Treasurer    
 
           
Address:
  127 Public Square   KEYBANK NATIONAL ASSOCIATION,    
 
  Cleveland, Ohio 44114-1306     as Agent and as a Lender    
 
  Attention: Institutional Banking        
 
      /s/ Jeffrey R. Dincher    
 
           
 
      BY JEFFREY R. DINCHER    
 
      Assistant Vice President    
 
           
Address:
  1 First Canadian Place, 19th Floor   BANK OF MONTREAL,    
 
  Toronto, Ontario M5X1A1,     as Canadian Funding Agent, Syndication    
 
  Attention: Manager, Global     Agent and as a Lender    
 
  Distribution Services        
 
      /s/ Ben Ciallella    
 
           
 
      BY BEN CIALLELLA    
 
      Vice President    

Signature Page 1 of 2 of the
First Amendment Agreement

 



--------------------------------------------------------------------------------



 



             
 
           
Address:
  1404 East Ninth Street   FIFTH THIRD BANK    
 
  Cleveland, Ohio 44114        
 
  Attention: Martin McGinty   /s/ Martin McGinty    
 
           
 
      BY MARTIN MCGINTY    
 
      Vice President    
 
           
Address:
  111 West Monroe Street   HARRIS N.A.    
 
  Chicago, Illinois 60603-4095        
 
  Attention: Food Group   /s/ Betzaida Erdelyi    
 
           
 
      BY BETZAIDA ERDELYI    
 
      Vice President    
 
           
Address:
  20 Bay Street, 12th Floor.   FIFTH THIRD BANK, Toronto branch,    
 
  Toronto, Ontario M5J 2N8      a branch of an Ohio banking corporation    
 
  Attention: Jerry Hynes        
 
      /s/ Deborah Booth    
 
           
 
      BY DEBORAH BOOTH    
 
      Vice President    

Signature Page 2 of 2 of the
First Amendment Agreement

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT
     The undersigned consent and agree to and acknowledge the terms of the
foregoing First Amendment Agreement dated as of January 31, 2006. The
undersigned further agree that the obligations of the undersigned pursuant to
the Guaranty of Payment executed by the undersigned shall remain in full force
and effect and be unaffected hereby.
     The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which the undersigned are aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.
     JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

             
THE J. M. SMUCKER COMPANY
      SMUCKER-IMC, INC.,    
 
      f/k/a International Multifoods Corporation    
 
           
/s/ Mark R. Belgya
 
BY MARK R. BELGYA
      /s/ Mark R. Belgya
 
BY MARK R. BELGYA    
Treasurer
      Treasurer    

Signature Page to
Acknowledgment and Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

                              US REVOLVING   US REVOLVING         CREDIT  
CREDIT         COMMITMENT   COMMITMENT     US LENDERS   PERCENTAGE   AMOUNT  
MAXIMUM AMOUNT
KeyBank National Association
    68.19 %   $ 75,000,000     $ 75,000,000  
Fifth Third Bank
    27.27 %   $ 30,000,000     $ 30,000,000  
Harris Trust and Savings Bank
    4.54 %   $ 5,000,000     $ 5,000,000  
Maximum US Revolving Amount
    100.00 %   $ 110,000,000     $ 110,000,000  

                              CANADIAN   CANADIAN         REVOLVING   REVOLVING
        CREDIT   CREDIT         COMMITMENT   COMMITMENT     CANADIAN LENDERS  
PERCENTAGE   AMOUNT   MAXIMUM AMOUNT
Bank of Montreal
    85.71 %   $ 60,000,000     $ 60,000,000  
Fifth Third Bank, Toronto branch
    14.29 %   $ 10,000,000     $ 10,000,000  
Maximum Canadian Revolving Amount
    100.00 %   $ 70,000,000     $ 70,000,000  
 
                       
TOTAL COMMITMENT AMOUNT
                  $ 180,000,000  

S-1